Teun ome somes ; ele
Case 1:18-cr-00340-LGS Docu ent, 146 «FileqO771 7119 Page ali ms

Pyne ye td OTE ATE
Lae ey prkl wa

1

t

WCLRONICALLY FILE

oe yc +7) ORIGINAL

 

hl
LA

 

|
UNITED STATES DISTRICT COURT |). |... FLED.
SOUTHERN DISTRICT OF NEW vorK/U..PE FILED:

 

1
4
)

 

 

 

em mae - - ~ - - X
UNITED STATES OF AMERICA : SUPERSEDING INFORMATION

—- Vem

S118 Cr. 340 (LGS)
RAYMOND TRAPANI,
Defendant.
ee
COUNT ONE

(Conspiracy to Commit Securities Fraud as to Centra Tech)
The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, charges:
Background
1. At all times relevant to this Information, Centra Tech,
Inc. (“Centra Tech”) was a company headquartered in Miami Beach,
Florida, that purported to offer various cryptocurrency-related
financial products. For example, Centra Tech claimed to have a
cryptocurrency debit card that allowed users to spend
cryptocurrencies such as Bitcoin and Ether to make purchases in
real-time at various stores and other establishments that were
part of the networks of merchant locations that accept Visa-payment

cards and Mastercard-payment cards.

2. RAYMOND TRAPANI, the defendant, and co-conspirators not
named as defendants herein (“CC-1,” and “CC-2,” respectively),

founded Centra Tech in or about July 2017.
Case 1:18-cr06340-LGS Document 146 Filed 07/17/19 Page 2 of 18

3. At various times relevant to this Information, RAYMOND
TRAPANI, the defendant, served as the Chief Operating Officer of
Centra Tech, CC-1 served as (among other things) the President and
Chief Technology Officer of Centra Tech, and CC-2 served as (among
other things) the Chief Marketing Officer and subsequently as the
Chief Operating Officer of Centra Tech.

4. From approximately on or about July 30, 2017 through on
or about October 5, 2017, RAYMOND TRAPANI, the defendant, as well
as CC-1 and CC-2 raised digital funds worth more than $25 million
from investors through a so-called “initial coin offering” (the
“TCO”) to investors of unregistered securities, in the form of
digital tokens issued by Centra Tech known as “Centra tokens” or
“CTR tokens,” through fraudulent misrepresentations and omissions.

Statutory Allegations

 

5. From at least in or about July 2017, up to and including
in or about February 2018, in the Southern District of New York
and elsewhere, RAYMOND TRAPANI, the defendant, and others known
and unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit an
offense against the United States, to wit, securities fraud, in
violation of Title 15, United States Code, Sections 783 (b) and
78ff, and Title 17, Code of Federal Regulations, Section 240.10b-5.

6. It was a part and an object of the conspiracy that

RAYMOND TRAPANI, the defendant, and others known and unknown,
Case 1:18-cr-06340-LGS Document 146 Filed 07/17/19 Page 3 of 18

willfully and knowingly, directly and indirectly, by use of the
means and instrumentalities of interstate commerce and of the
mails, and of the facilities of national securities exchanges,
would and did use and employ manipulative and deceptive devices
and contrivances in connection with the purchase and sale of
securities, in violation of Title 17, Code of Federal Regulations,
Section 240.10b-5, by (a) employing devices, schemes, and
artifices to defraud; (b) making untrue statements of material
fact and omitting to state material facts necessary in order to
make the statements made, in the light of the circumstances under
which they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would operate
as a fraud and deceit upon persons, in violation of Title 15,
United States Code, Sections 78}(b) and 78ff.
Overt Acts
7. In furtherance of the conspiracy and to effect its
illegal object, RAYMOND TRAPANI, the defendant, as well as CC-l,
CC-2 and others known and unknown, committed the following overt
acts, among others, in the Southern District of New York and
elsewhere:
a. In approximately July and August 2017, TRAPANI, CC-
1 and CC-2 caused Centra Tech to publish white papers on the
internet containing fraudulent misrepresentations and omissions in

connection with Centra Tech’s unregistered offering of securities
Case 1:18-cr-06340-LGS Document 146 Filed 07/17/19 Page 4 of 18

to investors, in the form of digital currency tokens issued by
Centra Tech.

b. Between on or about July 30, 2017 and on or about
September 26, 2017, TRAPANI, CC-1 and CC-2 obtained digital funds
for the purchase of Centra Tech tokens from at least five investors
who resided in New York, New York.

Cc. On or about November 28, 2017, CC-2 and others
attended a blockchain technology conference in New York, New York
on behalf of Centra Tech for the purpose of promoting Centra Tech
and its products.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud as to Centra Tech)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

8. The allegations contained in paragraphs 1 through 4 and
7 of this Information are hereby repeated, realleged and
incorporated by reference, as if fully set forth herein.

9. From at least in or about July 2017, up to and including
in or about February 2018, in the Southern District of New York
and elsewhere, RAYMOND TRAPANI, the defendant, willfully and
knowingly, directly and indirectly, by use of the means and

instrumentalities of interstate commerce and of the mails, and of

the facilities of national securities exchanges, used and employed
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 5 of 18

manipulative and deceptive devices and contrivances in connection
with the purchase and sale of securities in violation of Title 17,
Code of Federal Regulations, Section 240.10b-5, by (a) employing
devices, schemes, and artifices to defraud; (b) making untrue
statements of material fact and omitting to state material facts
necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading; and
(c) engaging in acts, practices, and courses of business which
operated and would operate as a fraud and deceit upon persons, to
wit, TRAPANI participated in a scheme to solicit digital funds
worth more than $25 million for investments in unregistered
securities, in the form of digital currency tokens issued by Centra
Tech, through fraudulent misrepresentations and omissions.

(Title 15, United States Code, Sections 78j(b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5; and

Title 18, United States Code, Section 2.)

COUNT THREE
(Conspiracy to Commit Wire Fraud as to Centra Tech)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

10. The allegations contained in paragraphs 1 through 4 and
7 of this Information are hereby repeated, realleged and
incorporated by reference, as if fully set forth herein.

11. From at least in or about July 2017, up to and including

in or about February 2018, in the Southern District of New York
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 6 of 18

and elsewhere, RAYMOND TRAPANI, the defendant, and others known
and unknown, willfully and knowingly combined, conspired,
confederated, and agreed together and with each other to commit an
offense against the United States, to wit, wire fraud, in violation
of Title 18, United States Code, Section 1343.

12. It was a part and an object of the conspiracy that
RAYMOND TRAPANI, the defendant, and others known and unknown,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

COUNT FOUR
(Wire Fraud as to Centra Tech)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

13. The allegations contained in paragraphs 1 through 4 and
7 of this Information are hereby repeated, realleged and
incorporated by reference, as if fully set forth herein.

14. From at least in or about July 2017, up to and including
- ¢ 4
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 7 of 18

in or about February 2018, in the Southern District of New York
and elsewhere, RAYMOND TRAPANI, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, TRAPANI participated
in a scheme to solicit digital funds worth more than $25 million
for investments in unregistered securities, in the form of digital
currency tokens issued by Centra _ Tech, through fraudulent
misrepresentations and omissions, and employed the use of
telephones, email communications, and other wire communications in
connection with the scheme.
(Title 18, United States Code, Sections 1343 and 2.)

COUNT FIVE
(Obstruction of Justice)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:
Background
15. The allegations contained in paragraphs 1 through 4 and
7 of this Information are hereby repeated, realleged and

incorporated by reference, as if fully set forth herein.
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 8 of 18

16. By at least in or about November 2017, the United States
Securities and Exchange Commission (the “SEC”), through personnel
in its New York Regional Office in New York, New York, had
initiated an investigation concerning (among other things) Centra
Tech and the roles of its co-founders, RAYMOND TRAPANI, the
defendant, as well as CC-1 and CC~2, in soliciting funds from
investors through an unregistered securities offering styled as an
Ico.

17. On or about November 29, 2017, the SEC’s New York
Regional Office served a subpoena on Centra Tech demanding
production of a variety of documents relating to the SEC’s
investigation, including documents that were in the possession,
custody or control of RAYMOND TRAPANI, the defendant, as well as
CC-l1 and CC-2 as co-founders of Centra Tech.

18. In or about January or February 2018, after learning of
the SEC’s subpoena, RAYMOND TRAPANI, the defendant, destroyed a

laptop in Miami, Florida containing relevant documents that were

called for by the subpoena.
Statutory Allegations
19. In or about January or February 2018, in the Southern
District of New York and elsewhere, RAYMOND TRAPANI, the defendant,
knowingly and corruptly obstructed, influenced, and impeded an
official proceeding, to wit, an investigation by the SEC’s New

8
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 9 of 18

York Regional Office, and attempted to do so, to wit, TRAPANI
destroyed a laptop containing relevant documents that were called
for by a subpoena served on Centra Tech on or about November 29,
2017 by the SEC’s New York Regional Office in connection with its
investigation into the roles of TRAPANI, CC-1 and CC-2 in Centra
Tech’s solicitation of funds from investors through an
unregistered securities offering styled as an ICO.
(Title 18, United States Code, Section 1512(c).)

COUNT SIX
(Conspiracy to Commit Wire Fraud as to Venmo)

The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, further charges:
Background

20. At all times relevant to this Information, Venmo was a
mobile payment service owned by PayPal, Inc. (“Venmo”) that allowed
Venmo users based in the United States to wire transfer funds to
each other via a mobile smartphone application.

21. Under a feature that Venmo had in place at various times
relevant to this Information, if a Venmo user requested that Venmo
make a wire transfer of funds to a receiving Venmo account from a
transferring Venmo account with insufficient funds to cover the
request, Venmo advanced the funds needed to cover the request (up
to a certain limit) with the expectation of recovering the advanced

funds from the accountholder of the transferring Venmo account
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 10 of 18

(the “Venmo Advance Feature”).

22. At various times relevant to this Information, RAYMOND
TRAPANT, the defendant, and a co-conspirator not named as a
defendant herein (“CC-3”), opened various Venmo accounts that they
controlled but registered to others (the “Venmo Accounts”).

23. At various times relevant to this Information, RAYMOND
TRAPANT, the defendant, and CC-3 engaged in a scheme to defraud
Venmo in which they took advantage of the Venmo Advance Feature
by: (a) requesting that Venmo wire transfer funds from various
Venmo Accounts with insufficient funds to cover the requests, to
other Venmo Accounts controlled by TRAPANI and CC-3, causing Venmo
to advance the funds to cover the requests; and (b) withdrawing
the funds from the receiving Venmo Accounts with the intent to
Steal the funds from Venmo before Venmo could freeze the relevant
accounts or claw back the funds.

Statutory Allegations

 

24. From at least in or about 2016, up to and including in
or about 2017, in the Southern District of Florida and elsewhere,
RAYMOND TRAPANI, the defendant, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and
agreed together and with each other to commit an offense against
the United States, to wit, wire fraud, in violation of Title 18,
United States Code, Section 1343.

25. It was a part and an object of the conspiracy that

10

 
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 11 of 18

RAYMOND TRAPANI, the defendant, and others known and unknown,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.
(Title 18, United States Code, Section 1349.)

COUNT SEVEN
(Conspiracy to Commit Wire Fraud as to Miami Exotics)

The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, further charges:
Background

26. At all times relevant to this Information, Miami
Exotics, Inc. (“Miami Exotics”) was a company headquartered in
Miami, Florida that claimed to be in the business of renting luxury
vehicles to customers. For example, Miami Exotics claimed to own
a 34-car fleet of exotic vehicles made by luxury manufacturers
such as Rolls Royce, Ferrari, Lamborghini, and Maserati.

27. RAYMOND TRAPANI, the defendant, as well as CC-1 and CC-
3 founded Miami Exotics in or about January 2017.

28. At various times relevant to this Information, RAYMOND

11
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 12 of 18

TRAPANI, the defendant, as well as CC-1 and CC-3 engaged in a
scheme to fraudulently obtain funds that were borrowed against the
credit of various members of TRAPANI’s extended family
(collectively, “TRAPANI Family Members”).

29. The following acts, among others, were committed as part
of the scheme: (a) RAYMOND TRAPANI, the defendant, secured the
consent of the TRAPANI Family Members to take out various loans
from banks and other lenders (including a home equity line of
credit, various automobile loans, and various credit card loans)
against the credit of the TRAPANI Family Members, for the purported
purpose of raising startup capital for Miami Exotics, based on
fraudulent representations” and omissions; (b) CC-1 fraudulently
impersonated various TRAPANI Family Members in telephone
conversations with such lenders to engage in transactions relating
to the loans that were not authorized by the affected TRAPANI
Family Members; and (c) TRAPANI, CC-1 and CC-3 dissipated and
wasted funds borrowed through the loans for personal and other
expenses unrelated to Miami Exotics.

Statutory Allegations

30. From at least in or about 2016, up to and including in
or about 2017, in the Southern District of New York and elsewhere,
RAYMOND TRAPANI, the defendant, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and

agreed together and with each other to commit an offense against

12
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 13 of 18

the United States, to wit, wire fraud, in violation of Title 18,
United States Code, Section 1343.

31. It was a part and an object of the conspiracy that
RAYMOND TRAPANI, the defendant, and others known and unknown,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, Signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

COUNT EIGHT
(Wire Fraud as to Credit Card and Other Charges)

The Attorney for the United States, acting under authority
conferred by 28 U.S.c. § 515, further charges:

32. From at least in or about 2014, up to and including in
or about 2017, in the District of New Jersey and elsewhere, RAYMOND
TRAPANI, the defendant, willfully and knowingly, having devised
and intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, transmitted and caused

to be transmitted by means of wire, radio, and television

13
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 14 of 18

communication in interstate and foreign commerce, writings, signs,
Signals, pictures, and sounds for the purpose of executing such
scheme and artifice, to wit, TRAPANI participated in a scheme to
obtain various credit cards by making false statements in credit
card applications and to avoid repaying various lenders for credit
card charges, debit card charges, and cash advances that he had
incurred by fraudulently disputing that he had authorized such
expenditures, and TRAPANI employed the use of telephones and other
wire communications in connection with the scheme.
(Title 18, United States Code, Sections 1343 and 2.)

COUNT NINE
(Illegal Firearm Possession)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

33. From at least on or about February 21, 2018, up to and
including on or about April 20, 2018, in the Southern District of
Florida and elsewhere, RAYMOND TRAPANI, the defendant, knowing
that he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year, to wit,
a conviction on or about February 21, 2008 in New York County
Supreme Court for perjury in the first degree, in violation of New
York Penal Law § 210.15, a Class D felony, knowingly possessed in
and affecting commerce a firearm, to wit, a Glock, Model 43, 9mm

pistol, which previously had been shipped and transported in

14
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19" Page 15 of 18

interstate and foreign commerce.
(Title 18, United States Code, Section 922(g) (1).)

COUNT TEN
(Narcotics Conspiracy)

The Attorney for the United States, acting under authority
conferred by 28 U.S.C. § 515, further charges:

34. From at least in or about 2009, up to and including in
or about 2012, in the Eastern District of New York and elsewhere,
RAYMOND TRAPANI, the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

35. It was a part and an object of the conspiracy that
RAYMOND TRAPANI, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code, Section
841 (a) (1).

36. The controlled substances that RAYMOND TRAPANI, the
defendant, conspired to distribute and possess with intent to
distribute were: (a) mixtures and substances containing
detectable amounts of cocaine and heroin and prescription pills
(including Roxycodone, Xanax and Suboxone pills containing
detectable amounts of oxycodone, alprazolam and buprenorphine,

respectively), in violation of Title 21, United States Code,

15
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 16 of 18

Section 841 (b) (1) (C); and (b) mixtures and substances containing
detectable amounts of marijuana, in violation of Title 21, United
States Code, Section 841 (b) (1) (D).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATIONS

 

37. As a result of committing one or more of the offenses
charged in Counts One through Four, Six through Eight, and Ten of
this Information, RAYMOND TRAPANI, the defendant, shall forfeit to
the United States pursuant to Title 18, United States Code, Section
981(a)(1)(C), Title 21, United States Code, Section 853(a) and
Title 28, United States Code, Section 2461(c), all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of those offenses that TRAPANI
personally obtained, including but not limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of said offenses that TRAPANI
personally obtained.

38. As a result of committing the offense charged in Count
Nine of this Information, RAYMOND TRAPANI, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d)(1) and Title 28, United States Code, Section
2461, any firearm and ammunition involved in and used in that
offense, including the Glock, Model 43, 9mm pistol bearing serial

number BDPY858 that was seized by law enforcement on or about April

16
x a . - ;
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 Page 17 of 18

20, 2018.
Substitute Assets Provision
39. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty,
it is the intent- of the United States, pursuant to Title 21, United
States Code; Section 853 (p) and Title 28, United States Code,
Section 246l(c), to seek forfeiture of any other property of the
defendant up to the value of the forfeitable property described
above.

(Title 18, United States Code, Sections 924(d) (1) and 981;

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

 

Attorney for the({United States
Acting Under Authority
Conferred by 28 U.S.C. § 515

17
ert .
Case 1:18-cr-00340-LGS Document 146 Filed 07/17/19 *Page 18 of 18

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —_
RAYMOND TRAPANI,

Defendant.

 

SUPERSEDING INFORMATION

 

Sl 18 Cr. 340 (LGS)

(15 U.S.C. §§ 783 (b) and 78ff;
17 C.F.R. $$ 240.10b-5;
18 U.S.C. $§ 371, 922(g) (1),
1343, 1349, 1512(c) and 2;
21 U.S.C. § 846.)

CRAIG A. STEWART

Attorney for the United States
Acting Under Authority
Conferred by 28 U.S.C. § 515

 

 

 
